Mr. Chief Justice Clarity delivered the opinion of the court: The claimant on the 26th day of May, 1927, was an employee of the Division of Highways of the Department of Public Works and Buildings of the State of Illinois as a laborer. And while in the course of such employment moving mud, dirt and rubbish from the concrete roadway on Boute 41 near the City of Galesburg, Illinois, an automobile driven in a southerly direction over said highway struck and ran over claimant. It appears from the evidence that claimant will never have full use of one of his legs and that he is permanently disabled from doing physical labor to the extent of fifty per cent. The court is of the opinion from all the evidence and facts disclosed in the case which is admitted by the Attorney 'General, that the claimant should and ought to recover, using the Illinois Workmen’s Compensation Act as a measure, the sum of Thirty-one Hundred Seventy-three 98/100 ($3,173.98) Dollars. ¡. It is therefore recommended that said claimant be allowed the said sum of Thirty-one Hundred and Seventy-three-98/100 ($3,173.98) Dollars.